Ross, J., concurring:
Quite a serious objection is made to the title of the act in question, but if that was the only objection to it, I do not know but that I would vote to sustain it. Undoubtedly some such title as this would have more nearly expressed its purpose as shown in its body: “ An act to provide for the impounding of debris, and for the improvement and rectification of river channels in which debris flows, and to levy and collect taxes and assessments to pay the cost of the same.” Still, there is a good deal of force in what is said in support of the proposition that the title—“ An act to promote drainage”—is such an expression as would fairly and reasonably give notice of the subject embraced in the body. I express no opinion as to the title, since there is at least one objection urged, which, to my mind, is fatal to the legislation.
Our organic law declares: “ The powers of the Government of the State of California shall be divided into three departs ments—Legislative, Executive, and Judicial; and no person charged' with the exercise of powers properly belonging to one of these departments shall exercise any functions pertaining to either of the others, except as in this Constitution expressly directed or permitted.” (Const., art. iii.)
The Governor, Surveyor-General, and State Engineer are executive officers, and .are expressly prohibited by the constitutional provision just quoted from exercising any legislative or judicial powers, except as in the Constitution expressly directed or permitted. Yet the very first section of the act “to promote drainage” constitutes these executive *646officers a “ Board of Drainage Commissioners”—to do what ? Not anything with reference to any drainage or other district fixed or declared by the Legislature itself, for the Legislature did not fix or declare any such district; hut the commissioners are to divide the State into drainage districts: “ Section 1. The Governor, Surveyor-General, and State Engineer shall he the ex offucio members of and constitute a Board of Drainage. Commissioners, to divide the State into several drainage districts, and organize the same as hereinafter provided.” * * *
“ Section 2. Within thirty days after the passage of this act, or as soon thereafter as may be practicable, the State Engineer shall submit to said board a report or reports of his investigations as to drainage, having in view the control of debris from mining and other operations, the improvement and rectification of river channels, the erection of embankments or dykes necessary for the protection of lands, towns, or cities from inundation. He shall also make special examinations with reference to the division of the State into several drainage districts, each of which shall include a territory drained by one natural system of drainage, and shall report to the Board of Drainage Commissioners the result of his examinations, and shall from time to time propose boundaries for such districts, and recommend their formation.”
“Section 3. After the State Engineer has reported the boundaries and recommended the formation of one or more drainage districts, the board shall proceed to consider the same, and may adopt, amend, or reject said report; but if adopted by them, either in its original form or as amended, they shall, by resolution entered upon the record of their proceedings, declare the said territory to be, and the same shall thereupon become, a drainage district,” etc.
These provisions, in my opinion, clearly substitute the judgment and discretion of the executive officers mentioned, in the matter of the establishment of the drainage districts, for .the judgment and discretion of the Legislature itself. The act begins by creating them a Board of Drainage Commissioners for the express purpose of dividing the State into drainage districts. Without any further directions in that regard, the next section requires one'of the commissioners— *647the engineer—to submit to the board a report or reports containing the result of his investigations as to drainage, having in view the control of debris from mining and other operations, etc., followed by the provision that “ he shall also make special examinations with reference to the division of the State into several drainage districts, each of which shall include a territory drained by one natural system of drainage, and shall report to the Board of Drainage Commissioners the result of his examinations, and shall from time to time propose boundaries for such districts and recommend their formation.”
The only limitation here imposed upon the engineer is that each district “ shall include a territory drained by one natural system of drainage.” But who is to say whether the district reported by the engineer does or does not include a territory drained by one natural system of drainage ? The engineer’s report is not to be made to the Legislature, for its action, but to the Board of Drainage Commissioners, of which the engineer is one. The act does not attempt to say what shall constitute a natural system of drainage. That matter is left, in the first instance, to the judgment and discretion of the State Engineer, and next, to the judgment and discretion of the Board of Drainage Commissioners. The engineer “ shall from time to time propose boundaries for such districts and recommend their formation.” His report is to be made to, and acted upon by the board, which may adopt, amend, or reject the report; if adopted, either in its original form or as amended, the board shall by resolution declare the territory to be, and the same shall thereupon become, a drainage district. It is perfectly plain that the duties thus devolved upon these executive officers are not ministerial. Without their action there is and can be no district at all. In organizing one or many they necessarily bring to bear their judgment and discretion. They say what territory is drained by one natural system of drainage, and determine the boundaries accordingly. Should they say that all that part of the State lying north of San Francisco is drained by one such system, and all that part of the State lying to the south of San Francisco is drained by another such system, and so establish the lines, who, if the act is valid, can question their determination ? If they form a *648hundred districts, is not their action equally conclusive ? And who can compel them to form any ?' They may adopt, amend, or reject the report of the engineer, and if adopted by them, either in its original form or as amended, the territory included becomes a district. But there is no power anywhere to compel them to establish any particular district or districts, for the act has left the determination of those questions to their judgment and discretion. This it could not constitutionally do. The establishment of such districts is a legislative function, to be exercised by a legislative body; and the Legislature is expressly prohibited by the Constitution of the i State from clothing any of its executive officers with such power.
Numerous other objections are made to the act, which, in my view, need not be determined, since the one just considered is fatal to it.
Thornton, J., concurred in the opinion of Mr. Justice Ross.